Citation Nr: 1243897	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-30 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left knee (left knee disability).  

2.  Entitlement to a rating in excess of 10 percent for chronic right knee strain with traumatic arthritis (right knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to January 1956 and from March 1957 to March 1960.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Huntington, West Virginia Regional Office (RO). 

In July 2009 the Veteran testified at a Travel Board in Huntington, West Virginia, hearing before another Veterans Law Judge.  A transcript of that hearing is in the claims folder.  

In August 2011, the Board notified the Veteran that the judge who conducted the 2009 hearing was no longer employed by the Board, and told the Veteran that he could elect to have another hearing.  The Veteran did not respond to this notice.  

In a decision in October 2011, the Board denied the Veteran's appeals for an increased rating for his service-connected left knee disability and his service-connected right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In June 2012 the parties filed a Joint Motion for Remand.  In an order dated in June 2012 the Court granted the parties' Motion; vacated the Board's October 2011 decision; and remanded the matter for action in compliance with the instructions in the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In the June 2012 joint motion for remand, the parties determined that the Board relied on an inadequate VA examination report.  The Board is therefore remanding this matter for compliance with the Court's June 2012 order granting the parties' joint motion for remand, as detailed below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (providing that the Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination with regard to his claim for an increased rating for his service connection left and right knee disabilities.  All indicated tests must be performed, and all findings reported in detail.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The examiner is specifically requested to identify, for each knee, the point in range of motion testing when pain begins and ends.  The point at which pain begins and ends in range of motion testing after repetitive motion also should be indicated.

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

If instability in either knee is shown, the examiner should indicate the degree of such instability in terms of whether it is slight, moderate, or severe; as the case may be.  

The examiner should also state whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) of the right knee and the left knee; and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

Additionally, the examiner should assess the impact of the Veteran's service-connected right knee disability and his left knee disability on his activities of daily living, including his occupational functioning.  

A rationale for all opinions expressed should be set forth in the examination report.

2.  Then, re-adjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, return the case to the Board for further appellate action, if indicated.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



